NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 04a0089n.06
                           Filed: November 16, 2004

                                        Nos. 02-1409/1428

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
IRVIN LAMONT UPSHAW and RODNEY                    )    EASTERN DISTRICT OF MICHIGAN
RICE,                                             )
                                                  )
       Defendants-Appellants.                     )



Before: BATCHELDER, GIBBONS, and COOK, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Defendants-appellants Irvin Lamont Upshaw

and Rodney Rice are former police officers of the fifth precinct of the Detroit Police Department.

On April 27, 2001, Upshaw and Rice were each convicted by a jury of various offenses, including

substantive and conspiracy RICO offenses. The gravamen of their offenses was that they abused

their positions as law enforcement officers for personal gain and, in doing so, violated the rights of

others. The district court sentenced Upshaw to incarceration for 240 months and Rice to

incarceration for 210 months. On appeal, Upshaw and Rice challenge their convictions and their

sentences.

                                                  I.

       At trial, Upshaw and Rice were implicated in numerous criminal incidents. Those relevant

to this appeal are recounted separately here.
Nos. 02-1409/1428
United States v. Upshaw & Rice

A. Canfield Market

       Mike Darwich owned the Canfield Market, a convenience store in Detroit’s fifth precinct

from which he sold marijuana in addition to legitimate items. Darwich stood behind a counter

protected by plexiglass located near the entrance of the store and completed marijuana sales through

a slot in the plexiglass. Sometimes marijuana sales were made in the back of the store as well. The

enclosed area behind the counter was accessible only through a door that Darwich kept locked.

Officers Rice and Upshaw were in the store frequently and were seen behind the plexiglass on

occasion. Marijuana sales were completed even when these officers were in the store and in

uniform. Several employees at the Canfield Market testified that Darwich asked them if he should

pay police officers for protection.

       In addition to selling marijuana from the Canfield Market, Darwich also supplied marijuana

to dealers for sale on the street. These dealers either paid for the marijuana, or Darwich “fronted”

them the drugs by giving them marijuana without initially charging them in exchange for a portion

of the proceeds from their sales, which was always greater than the usual cash price at which

Darwich sold the marijuana. One dealer testified that Darwich guaranteed him that the police would

not interfere with the dealer’s sales: “[H]e told me as long as, as long as I was down with him, . . .

me and my nephews, we didn’t have to worry about the police and going to jail or nothing like that.”

       Witnesses implicated both Officers Upshaw and Rice as being involved in illicit transactions

with Darwich. An employee of the Canfield Market testified that he once saw Upshaw accept

money from Darwich. On another occasion, Upshaw gave Darwich a grocery bag containing a

sizeable amount of marijuana in exchange for a grocery bag with undisclosed contents.

                                                -2-
Nos. 02-1409/1428
United States v. Upshaw & Rice

       Rice’s most suspect behavior occurred in conjunction with the execution of a search warrant

at the Canfield Market. At approximately 6:00 p.m. on January 21, 1999, deputies with the Wayne

County Sheriff’s Department and law enforcement agents from other jurisdictions, including United

States Marshals, executed a search warrant at the convenience store. During the execution of the

warrant, the store’s phone rang. Robert Pierce, an investigator with the Narcotics Enforcement Unit,

answered the phone and assumed Darwich’s identity. The man placing the call said, “Are you all

right, Mike? We’re coming.” Pierce heard a siren in the background. The caller then said that “we

got an alarm,” to which Pierce replied, “Everything’s all right,” and then hung up. Shortly

thereafter, Officer David Dibiasi and Officer Rice arrived at the Canfield Market in a Detroit Police

car. Officers Dibiasi and Rice were not involved with the execution of the search warrant. Pierce

spoke with Officer Rice, who acknowledged that he placed the phone call to the Canfield Market.

Pierce also noted that the number on Officer Rice’s police cruiser was 983562.

       While the search warrant was being executed at the store, Deputy United States Marshal

Diane Mack conducted surveillance of Darwich’s home in an unmarked car with a sergeant from

the Detroit Police Department. During the course of her surveillance, Mack witnessed a marked

Detroit Police car pull up to Darwich’s home: “The car approached, slowed down to just a slow-

moving thing and flashed a light on the Darwich home.” Although Mack could not identify who was

in the police car, she noted the number on the car – 983562. After the car shone the light on

Darwich’s home, it drove away. Mack decided to follow the car in her unmarked vehicle to identify

the passengers, but she was unsuccessful because the police car evaded her.

B. Kenyea Blackshear

                                                -3-
Nos. 02-1409/1428
United States v. Upshaw & Rice

       During the summer of 1997, Kenyea Blackshear lived with Jeron Johnson at a home located

at 5976 Bewick (“5976”) from which he sold marijuana. Johnson testified that, in June 1997,

Upshaw visited 5976 looking for Blackshear. At that time, Johnson and O’Shae Martin were in the

residence. The front door was open, but a steel security gate protecting the front door was closed.

When Upshaw arrived at 5976, he pointed a gun at Johnson and Martin, who could see Upshaw

through the bars of the security gate. Upshaw demanded that Johnson and Martin approach the door,

and they complied. When they reached the door, Upshaw handcuffed them to the security gate and

began asking for keys to the gate. Although Upshaw was in plain clothes, Johnson recognized him

as a police officer because Johnson saw a badge, which displayed Upshaw’s name, hanging around

his neck. Johnson testified that Upshaw next “asked where the keys were. He also asked me where

was the marijuana. . . . He asked me where was [Blackshear].” Johnson then noticed another officer

in the front lawn, who proceeded to the back of the house, where he found an entrance. Johnson

noticed the name on that officer’s badge was Goode. Goode searched the house and found keys to

the security gate, at which point he unlocked the gate and allowed Upshaw to enter. Goode then

proceeded to search the residence while Upshaw questioned Johnson and Martin. According to

Johnson, Goode discovered a large bag of marijuana, large amounts of money, a stick of dynamite,

a .380 handgun, and an AK-47 firearm.

       Upshaw told Johnson, “[Y]ou know that I can take your ass to jail for this gun and this

marijuana. But I’m not, because you’re making money on my shit anyway.” Upshaw next uncuffed

Martin and Johnson. Martin was allowed to leave, but Johnson was told to remain. Upshaw began

asking Johnson about Blackshear. Eventually, Upshaw asked Johnson to deliver Blackshear a

                                               -4-
Nos. 02-1409/1428
United States v. Upshaw & Rice

message: “[W]e know you know who he is and when you see him . . . tell him we’re going to fuck

him up.” Upshaw then hit Johnson with a flashlight, and he and Goode left Johnson locked in an

upstairs room. Eventually, Blackshear and Martin discovered Johnson.

       On July 24, 1997, Carl Terry was riding in an automobile with Blackshear1 and Eric Lackey.

Blackshear was driving. At one point, Blackshear noticed a police patrol car. Terry testified that

Blackshear told Terry and Lackey to “look straight ahead because that’s Upshaw and Rice and I

ain’t paid them.” According to Terry, Blackshear “was in sort of a panic” upon seeing the police

car. The police car pulled over Blackshear’s automobile, and Blackshear rolled down the car’s

windows. Officers Upshaw and Cook, not Officer Rice, exited the police car and approached

Blackshear’s vehicle. Officer Cook approached Blackshear’s side of the vehicle, and Officer

Upshaw approached Terry’s side of the vehicle. Officer Cook asked Blackshear for his driver’s

license and then instructed him to exit the vehicle. Blackshear complied, and he and Officer Cook

went to sit in the front seat of the police car. In the meantime, Officer Upshaw began searching

Blackshear’s vehicle and eventually found a gun in the glove box. He picked up a brown paper bag

from the ground, put the gun in the bag, and placed the bag under his clothing. At that point, about

five minutes after exiting his vehicle, Blackshear returned to his car. According to Terry, he

appeared calm. The officers returned Blackshear’s driver’s license, and Blackshear and his

passengers drove off. Officer Upshaw did not return the gun, and an activity log recording the

incident did not reflect that any evidence had been seized during the stop.




       1
        Blackshear did not testify at trial because he was murdered prior to its commencement.

                                               -5-
Nos. 02-1409/1428
United States v. Upshaw & Rice

C. Jujuan Harrison

       Around March 1997, Jujuan Harrison and Eli Curry pulled up to a convenience store in

Curry’s automobile. As they exited the vehicle, a police cruiser pulled up behind them. Officer

Rice, who was in uniform, and another officer emerged from the police cruiser and summoned

Harrison and Curry. Harrison and Curry approached the cruiser, and Curry and Officer Rice began

arguing. The officers eventually handcuffed Harrison and Curry, placing Harrison in the cruiser and

Curry on the curb of the road. Officer Rice then searched Curry’s car for about five minutes, finding

a gun. After he completed the search of the car, Officer Rice released Harrison from the cruiser and

searched Harrison and Curry themselves. At one point during his search of Harrison, Officer Rice

placed him in the back seat of the cruiser and discovered approximately $450 in his pocket, which

Rice took. The officers then released Harrison and Curry without arrest or citation. The officers

did not, however, return either the gun or the confiscated money.

                                                 II.

       In a first superseding indictment filed on January 13, 2000, Rice and Upshaw were each

charged in relevant part with one count of conspiracy against rights in violation of 18 U.S.C. § 241

(Count I), one count of conspiracy to distribute and to possess with intent to distribute controlled

substances in violation of 21 U.S.C. § 846 (Count II), one count of participation in a racketeer

influenced and corrupt organization (“RICO”) in violation of 18 U.S.C. § 1962(c) (Count IV), one

count of conspiring to participate in a racketeer influenced and corrupt organization in violation of

18 U.S.C. § 1962(d) (Count V), and one count of conspiracy to commit extortion in violation of 18

U.S.C. § 1951 (Count VI). In support of the charges of participation in a racketeer influenced and

                                                -6-
Nos. 02-1409/1428
United States v. Upshaw & Rice

corrupt organization, the indictment asserted that Rice and Upshaw participated in a pattern of

racketeering activity involving numerous violations of federal and state criminal law. Specifically,

the superseding indictment charged that Rice participated in sixteen predicate racketeering acts and

that Upshaw participated in nine predicate racketeering acts.

A. Convictions

       Ultimately, on April 27, 2001, Rice and Upshaw were each convicted by a jury of Counts

I, II, IV, V, and VI in the United States District Court for the Eastern District of Michigan. Rice’s

and Upshaw’s RICO convictions were premised on the jury’s finding that each participated in three

racketeering acts constituting a pattern of racketeering. The jury found in a special verdict that each

had conspired with Darwich and others to possess with intent to distribute and to distribute

controlled substances in violation of 21 U.S.C. §§ 841 and 846 (Racketeering Act 18A). The jury

also found that Rice and Upshaw conspired with each other and others to extort protection money

from Darwich in violation of 21 U.S.C. § 1951 (Racketeering Act 18B).

       The jury found that Rice individually also robbed Harrison of approximately $400 in

violation of Mich. Comp. Laws § 750.529 (Racketeering Act 12). The third racketeering act the jury

found that Upshaw had committed was a robbery of a .32 caliber firearm from Blackshear, also in

violation of Mich. Comp. Laws § 750.529 (Racketeering Act 14).

B. Sentencing

       Defendants’ cases then proceeded to sentencing. The district court determined that, in

evaluating underlying racketeering activity to score the base offense level for Upshaw’s and Rice’s

convictions for conspiracy to violate RICO (Count V) in accordance with United States Sentencing

                                                 -7-
Nos. 02-1409/1428
United States v. Upshaw & Rice

Guidelines (“U.S.S.G.”) § 2E1.1,2 Upshaw committed seven underlying racketeering acts in

furtherance of a RICO conspiracy in addition to those found by the jury in its special verdict under

the substantive RICO count, including robbing Johnson and Martin at 5976 on June 12, 1997. As

for Rice, the court determined that he committed an additional fifteen underlying racketeering acts

in support of his conviction for conspiracy to violate RICO.

       Because Upshaw and Rice were each convicted of multiple counts, the district court grouped

together the counts involving substantially the same harm in accordance with U.S.S.G. § 3D1.1-.2.

The district court then determined the offense level applicable to each group pursuant to U.S.S.G.

§ 3D1.3.

       The highest offense level for any of Upshaw’s groups was 30, which the court adopted as

the combined offense level. The court enhanced this combined offense level by 5 under U.S.S.G.

§ 3D1.4 because the other groupings yielded a total of 8 ½ units, and then again by 2 under U.S.S.G.

§ 3C1.1 on the basis of a finding that Upshaw committed perjury at trial, yielding a final combined

offense level of 37. With a criminal history category I, Upshaw was subject to 210 to 262 months

incarceration. U.S.S.G. § 5, Pt. A. In addition to supervised release and a criminal monetary

penalty, the district court sentenced him to the statutory maximum of 120 months incarceration on

Count I and 240 months on each of Counts II, IV, V, and VI, to be served concurrently.3

       2
         This court recently ruled that the United States Sentencing Guidelines continue to be valid
in the Sixth Circuit, even after Blakely v. Washington, 124 S. Ct. 2531 (2004). See United States
v. Koch, No. 02-6278, 2004 U.S. App. LEXIS 18138, at *2 (6th Cir. Aug. 26, 2004).
       3
        Ordinarily, “the total punishment is to be imposed on each count and the sentences on all
counts are to be imposed to run concurrently.” U.S.S.G. § 5G1.2, cmt. 1. However, the maximum
sentence for conspiracy against rights, Count I, is 120 months. See 18 U.S.C. § 241. Hence, the

                                               -8-
Nos. 02-1409/1428
United States v. Upshaw & Rice

       As for Rice, the highest offense level for any group was 30. The court enhanced the

combined offense level by 5 under U.S.S.G. § 3D1.4, because the offense levels for the various

groups yielded a total of 13 ½ units, resulting in a combined offense level of 35. At criminal history

category I, Rice was therefore subject to 168 to 210 months incarceration. U.S.S.G. § 5, Pt. A.

Coupled with supervised release and a criminal monetary penalty, the district court sentenced Rice

to the statutory maximum of 120 months incarceration on Count I and 210 months on each of Counts

II, IV, V, and VI, to be served concurrently.

       The district court entered separate judgments of conviction and sentence against Rice and

Upshaw on March 26, 2002. Both defendants filed timely notices of appeal. For the following

reasons, we affirm defendants’ convictions and sentences.

                                                  III.

A. RICO Convictions

       According to 18 U.S.C. § 1962(c), “[i]t shall be unlawful for any person employed by or

associated with any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs

through a pattern of racketeering activity or collection of unlawful debt.” A pattern of racketeering

activity consists of “at least two acts of racketeering activity . . . the last of which occurred within

ten years . . . after the commission of a prior act of racketeering activity.” Id. § 1961(5). The acts

that constitute “racketeering activity” are numerous but include state law robbery felonies, acts



sentence on that count was limited to that maximum and could equal the total punishment. See
U.S.S.G. § 5G1.1(a).

                                                 -9-
Nos. 02-1409/1428
United States v. Upshaw & Rice

involving controlled substances, and the federal crime of extortion proscribed by 18 U.S.C. § 1951.

See id. § 1961(1)(A) & (B). Both Rice and Upshaw were convicted of one count of racketeering in

violation of § 1962(c) and one count of conspiracy to commit racketeering in violation of § 1962(d),

and each challenge their respective convictions for these offenses on numerous grounds.

       1. Sufficiency of Evidence

               a. Upshaw

       In a special verdict, the jury found that Upshaw committed Racketeering Act 14, an armed

robbery of Blackshear in violation of Mich. Comp. Laws § 750.529. In a motion filed with the

district court for a judgment of acquittal as to his substantive RICO conviction pursuant to Fed. R.

Crim. P. 29(c), Upshaw argued that the jury’s determination that he committed Racketeering Act

14 was not supported by sufficient evidence. The district court found that there was sufficient

evidence to support the determination and therefore denied Upshaw’s motion, which Upshaw

appeals.4

       This court reviews the denial of a motion for a judgment of acquittal under Fed. R. Crim. P.

29(c) de novo. United States v. Al-Zubaidy, 283 F.3d 804, 808 (6th Cir. 2002). The district court’s

denial must be affirmed if we determine, “after reviewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements of the crime


       4
        Even if there is not sufficient evidence to support the jury’s finding that Upshaw committed
Racketeering Act 14, this error would not warrant reversal of Upshaw’s substantive RICO
conviction since the jury found beyond a reasonable doubt that Upshaw committed two other
predicate acts, specifically Racketeering Acts 18A and 18B. However, since Upshaw’s argument
regarding the sufficiency of the evidence with respect to the robbery of Blackshear relates to a
sentencing claim presented by Upshaw, we address the substance of Upshaw’s argument.

                                               - 10 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

beyond a reasonable doubt.” United States v. Turner, 272 F.3d 380, 383 (6th Cir. 2001) (quotation

omitted). In reviewing the sufficiency of the evidence in support of Upshaw’s conviction for

Racketeering Act 14, we are mindful that a jury’s determination may be supported by sufficient

evidence “even though the circumstantial evidence does not remove every reasonable hypothesis

except that of guilt.” United States v. Jones, 102 F.3d 804, 807 (6th Cir. 1996) (quotations omitted).

Findings of fact made in conjunction with the denial of a Rule 29(c) motion are reviewed only for

clear error. Al-Zubaidy, 283 F.3d at 808.

        The elements of armed robbery under Mich. Comp. Laws § 750.529 are: “(1) an assault, (2)

a felonious taking of property from the victim’s presence or person, and (3) a perpetrator armed with

a weapon.” People v. Harding, 506 N.W.2d 482, 500 (Mich. 1993). An assault “is made out from

either an attempt to commit a battery or an unlawful act which places another in reasonable

apprehension of receiving an immediate battery.” People v. Reeves, 580 N.W.2d 433, 435 (Mich.

1998) (quotation omitted). Additionally, the “assault or putting in fear underlying the robbery must

occur before or contemporaneously with the felonious taking.” People v. Randolph, 648 N.W.2d
164, 174 (Mich. 2002). As for the requirement that the property be taken in the victim’s presence,

“[a] thing is in the presence of a person, in respect to robbery, which is within his reach, inspection,

observation or control, that he could, if not overcome by violence or prevented by fear, retain his

possession of it.” People v. Raper, 563 N.W.2d 709, 712 (Mich. Ct. App. 1997) (quotation omitted).

        Upshaw first argues that the evidence presented at trial was insufficient to demonstrate that

he committed assault in conjunction with the taking of the gun. The issue, then, is whether the

evidence supports a finding that Officer Upshaw attempted to commit a battery or committed an

                                                 - 11 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

unlawful act that placed Blackshear in reasonable apprehension of an immediate battery prior to

taking the gun.

       A reasonable juror could have concluded that Upshaw committed an unlawful act by

stopping Blackshear. A temporary stop and detention of a vehicle and its passengers can constitute

an unlawful act in violation of the Fourth Amendment if the stop is unreasonable under the

circumstances. See United States v. Copeland, 321 F.3d 582, 592 (6th Cir. 2003). Generally, a stop

is unreasonable if the police do not have probable cause for believing that a traffic violation has

occurred. See id. Whether an officer had probable cause to stop a vehicle depends on what the

officer knew at the time of the stop, not what he discovers after the stop. See United States v.

Bradshaw, 102 F.3d 204, 210 (6th Cir. 1996). In an activity log, Officer Upshaw stated that he

stopped Blackshear for a seatbelt violation but only warned him of the violation. However, Terry

testified that he never heard Officer Upshaw or Officer Cook mention seat belts during the stop and

confirmed that no citation was issued. A reasonable juror could conclude from this evidence that

Officer Upshaw did not have probable cause to believe Blackshear or his passengers were not

wearing seatbelts at the time of the stop and that Upshaw developed this justification after the stop.

In other words, a reasonable juror could have concluded that the stop was unlawful because it was

not supported by probable cause at the time it was made.

       A reasonable juror also could have concluded that this act created in Blackshear an

apprehension of an immediate battery. Terry testified at trial that Blackshear “was in sort of a

panic” upon seeing the police car. He also testified that Blackshear exclaimed at that point, “[L]ook




                                                - 12 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

straight ahead because that’s Upshaw and Rice and I ain’t paid them,” which suggests that

Blackshear feared some form of retribution from Upshaw.

       Finally, a reasonable juror could have concluded that this apprehension was reasonable in

light of Upshaw’s prior threats. In June of 1997, Upshaw told Johnson to issue the following threat

to Blackshear: “[W]hen you see [Blackshear] . . . tell him we’re going to fuck him up.” The district

court determined that Johnson informed Blackshear of this comment, a finding which is not clearly

erroneous, particularly considering that Blackshear returned to 5976 soon after Officer Upshaw left.

A reasonable juror could have concluded that Blackshear regarded this threat as credible considering

that, according to Johnson, upon returning to 5976, Blackshear found that Johnson had been

assaulted by Officer Upshaw. A few weeks later, Officer Upshaw pulled over a car being driven by

Blackshear. Blackshear may reasonably have apprehended that the stop was the first step in

effectuating the prior threat. As the district court noted, “[a]lthough a common traffic stop, taken

alone, would not seem to a reasonable person as dangerous or threatening, when it is preceded by

specifically intimidating threats, as here, the court finds that what appears to the world as an

ordinary police-citizen encounter may be in reality, and here was, something more sinister.”

       Upshaw contends that the threat issued to Blackshear via Johnson cannot constitute assault

because that threat did not create in Blackshear a fear of immediate battery. Upshaw’s argument is

misplaced. The unlawful act giving rise to the fear of immediate battery was not the threat but

Upshaw’s stop of Blackshear’s car. This act reasonably gave rise to this fear because Blackshear

was cognizant that Upshaw intended to “fuck him up” upon finding him.




                                               - 13 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

       In sum, construing the evidence in a light most favorable to the government and aware of the

fact that circumstantial evidence need not remove every reasonable hypothesis except guilt, we find

a reasonable trier of fact could have found that Officer Upshaw committed an unlawful act that

placed Blackshear in reasonable apprehension of immediate battery prior to taking the gun from his

car, which constitutes assault. Reeves, 580 N.W.2d at 435.

       With respect to whether Upshaw took the gun in Blackshear’s presence, Upshaw argues that

Blackshear was in the police car with Officer Cook when he actually took the gun from the glove

box and that, consequently, he did not take the gun in Blackshear’s presence. Upshaw interprets the

presence requirement of Michigan’s robbery statute too literally. Whether a taking occurs in the

presence of a person for robbery purposes “depends on the effect of violence or fear on that person’s

ability to control his possession of the [object in question] at the time of its taking.” People v.

Green, 580 N.W.2d 444, 450 (Mich. Ct. App. 1998).5 If a person loses his control over an object

as an effect of the fear of an immediate battery instilled in him by an assailant, that object has been

taken from his presence. See id.; accord Raper, 563 N.W.2d at 712-13; see also People v. Colton,

No. 203518, 1999 WL 33454004, at *1 (Mich. Ct. App. Feb. 19, 1999) (upholding armed robbery

conviction where evidence supported finding that “violence or the threat of violence was necessary

to sever” the victim’s control over the stolen object); People v. Wiley, 315 N.W.2d 540, 541 (Mich.




       5
        Although Green technically describes the presence requirement with respect to Michigan’s
carjacking statute, Mich. Comp. Laws § 750.529a, its discussion of the issue controls here because
Michigan courts expressly construe the presence requirement for carjacking and robbery, both armed
and unarmed, identically. See Green, 580 N.W.2d at 450; Raper, 563 N.W.2d at 712.

                                                - 14 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

Ct. App. 1981) (“There is no requirement that the [object] taken be within a victim’s presence if it

is within his control and he lost control because of the violence of, or his fear of, the defendant.”).

       The case of People v. Spry, 254 N.W.2d 782 (Mich. Ct. App. 1977), is particularly

instructive for our purposes. In Spry, a woman was forcibly removed from her car by three

assailants. Id. at 783. Two of the assailants took the victim to their own car and attempted to rape

her. Id. In the meantime, the third assailant – Robert Spry – entered the victim’s car and took

money from her purse. Id. For this act, Spry was charged with unarmed robbery, to which he pled

guilty. Id. at 784. Spry, however, appealed the sufficiency of the factual basis for this plea. Id. He

argued that, since the victim was in another car with the two other assailants at the time he took

money from the purse in the victim’s car, the evidence was insufficient to show that he took the

money in the victim’s presence. See id. at 786-87. The Michigan Court of Appeals disagreed. It

found that the evidence did support such a finding because, had the victim not been forcibly

removed from her car and placed in the assailants’ car, she would have retained control over the

money. Id. at 787.

       The logic of Spry applies here. The only real distinction between Spry and the case sub

judice is that the assailants in Spry removed the victim from her car by force, whereas Upshaw was

able to extract Blackshear from his car by instilling in him a fear of an immediate battery. However,

such a distinction is of no consequence since it is clear that, under Michigan law, the assault element

of robbery can be accomplished either by force or by putting the victim in fear of an immediate

battery. Reeves, 580 N.W.2d at 435. Although the gun may not have been within Blackshear’s

reach, inspection, or observation at the time it was taken, it was within his control until Officers

                                                - 15 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

Upshaw and Cook put him in fear of an immediate battery by unlawfully stopping him and removing

him from his car. In other words, construed in the light most favorable to the government, the

evidence supports a finding that Officer Upshaw took the gun in Blackshear’s presence because a

reasonable juror could have concluded that Blackshear lost control of the gun as a result of the fear

instilled in him by Officers Upshaw and Cook and that he could have maintained possession of the

gun but for this fear.

                b. Rice

        Rice also challenges his RICO convictions for sufficiency of the evidence. To preserve for

appeal a claim that a conviction is not supported by sufficient evidence, “a defendant must move for

judgment of acquittal during trial or within seven days after the jury is discharged pursuant to Fed.

R. Crim. P. 29.” United States v. Horry, 49 F.3d 1178, 1179 (6th Cir. 1995). If the defendant fails

to preserve the claim in the proper manner, he waives the claim and his conviction will be upheld

– notwithstanding his assertion that it is not supported by sufficient evidence – unless doing so

would result in a manifest miscarriage of justice. See United States v. Swidan, 888 F.2d 1076, 1080

(6th Cir. 1989); see also Horry, 49 F.3d at 1179 (“Absent a manifest miscarriage of justice, [a]

defendant’s failure to move for judgment of acquittal on [a] count constitutes a forfeiture of her right

to challenge the sufficiency of the evidence on this count.”). If – in an effort to preserve the claim

during trial – a defendant challenges the sufficiency of the evidence at the close of the government’s

proof but does not renew that motion at the close of all the proofs, he has waived the claim, and his

conviction will be upheld absent a manifest miscarriage of justice. United States v. Khalil, 279 F.3d
358, 368 (6th Cir. 2002). A manifest miscarriage of justice occurs where “the record is devoid of

                                                 - 16 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

evidence pointing to guilt.” United States v. Price, 134 F.3d 340, 350 (6th Cir. 1998) (quotation

omitted).

       Rice did not file a timely motion for a judgment of acquittal pursuant to Rule 29 following

the discharge of the jury.6 Nor did he properly preserve the claim during trial. While Rice did

challenge the sufficiency of the evidence after the close of the government’s proof, there is no

indication in the record that Rice renewed this motion after the defendants presented their proof.

Because Rice did not renew his Rule 29 motion at the close of defendants’ proof or following the

jury’s discharge, he failed to properly preserve the issue of whether the evidence is sufficient to

support his convictions. Consequently, we cannot overturn Rice’s convictions for lack of sufficient

evidence unless our failure to do so would result in a manifest miscarriage of justice.

       Rice presents the following insufficiency of evidence arguments: (1) the government did not

provide evidence that Racketeering Act 18B and Count VI – each charging the same extortion

conspiracy that allegedly violated 18 U.S.C. § 1951 – would have affected interstate commerce if

actualized; (2) the government did not provide evidence that the predicate RICO acts of which

defendants were convicted were related and presented a threat of continuing racketeering activity;

(3) the government did not provide evidence that Rice conspired to distribute and to possess with


       6
          The jury rendered Upshaw’s and Rice’s guilty verdicts on April 27, 2001. According to
Fed. R. Crim. P. 29(c), Upshaw and Rice had seven days to file a timely motion for a judgment of
acquittal, not counting Saturdays, Sundays, and legal holidays. See Fed. R. Crim. P. 45(a). Upshaw
filed a motion for a judgment of acquittal on May 4, 2001, which was timely. Rice attempted to join
this motion for a judgment of acquittal on May 16, 2001. As correctly determined by the district
court, this attempt was untimely because it was made beyond the seven day window provided by
Fed. R. Crim. P. 29.


                                               - 17 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

intent to distribute controlled substances; and (4) the government did not provide evidence that Rice

committed Racketeering Act 12, a robbery of Harrison.

       After reviewing the evidence, we find that the only challenge requiring discussion under our

extremely limited scope of review is the argument that the evidence presented at trial does not

support a finding that the extortion conspiracy charged in the indictment implicated interstate

commerce. The Hobbs Act prohibits conspiring to obstruct, delay, or affect “commerce or the

movement of any article or commodity in commerce, by . . . extortion.” 18 U.S.C. § 1951(a). For

the federal government to have jurisdiction to punish a defendant for violating this provision, it must

show that the conspiracy in question would have had at least a de minimis effect on interstate

commerce if actualized. See United States v. DiCarlantonio, 870 F.2d 1058, 1060-61 (6th Cir.

1989) (“While a substantive Hobbs Act violation requires an actual effect on interstate commerce,

a conspiracy charge requires the government to prove only that the defendants’ scheme would have

affected commerce.”); accord United States v. Turner, 272 F.3d 380, 384 (6th Cir. 2001); see also

United States v. Smith, 182 F.3d 452, 456 (6th Cir. 1999) (recognizing the continued viability of the

de minimis standard). The government need not show that the effect on interstate commerce would

have been certain but only that it would have been realistically probable. See United States v. Peete,

919 F.2d 1168, 1174 (6th Cir. 1990). As a result, Hobbs Act conspiracy convictions “have been

sustained notwithstanding the absence of an actual effect on interstate commerce.” DiCarlantonio,
870 F.2d at 1061-62.

       The extortion conspiracy charged in the indictment was one by which defendants and other

police officers agreed to threaten to shut down the Canfield Market and its related drug operations

                                                - 18 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

unless Darwich paid them protection money. In other words, the conspiracy of which Rice and

Upshaw were a part proposed that police officers would facilitate drug trafficking in exchange for

money. Congress has expressly recognized that drug trafficking, even if it occurs only intrastate,

necessarily affects interstate commerce in a substantial way:

       (3) A major portion of the traffic in controlled substances flows through interstate
       and foreign commerce. Incidents of the traffic which are not an integral part of the
       interstate or foreign flow, such as manufacture, local distribution, and possession,
       nonetheless have a substantial and direct effect upon interstate commerce because–
               (A) after manufacture, many controlled substances are transported in interstate
               commerce,
               (B) controlled substances distributed locally usually have been transported in
               interstate commerce immediately before their distribution, and
               (C) controlled substances possessed commonly flow through interstate commerce
               immediately prior to such possession.
       (4) Local distribution and possession of controlled substances contribute to swelling
       the interstate traffic in such substances.
       (5) Controlled substances manufactured and distributed intrastate cannot be
       differentiated from controlled substances manufactured and distributed interstate.
       Thus, it is not feasible to distinguish, in terms of controls, between controlled
       substances manufactured and distributed interstate and controlled substances
       manufactured and distributed intrastate.
       (6) Federal control of the intrastate incidents of the traffic in controlled substances
       is essential to the effective control of the interstate incidents of such traffic.

21 U.S.C. § 801; see also United States v. Tucker, 90 F.3d 1135, 1140 (6th Cir. 1996) (“[D]rug

trafficking is an ‘economic enterprise’ that substantially affects interstate commerce in numerous

clear ways.”). Because the extortion conspiracy of which Upshaw and Rice were a part aimed to

facilitate drug trafficking in exchange for money, that conspiracy would have had at least a de

minimis effect on interstate commerce if effectuated.7 See United States v. Villafranca, 260 F.3d
7
        In focusing on the argument that the extortion facilitated Darwich’s illicit (interstate) drug
business, the government implicitly chose not to pursue the seemingly more straightforward

                                                - 19 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

374, 377-78 (5th Cir. 2001) (noting that an extortion conspiracy that facilitates narcotics trafficking

is sufficient to create an effect on interstate commerce for Hobbs Act purposes); United States v.

Box, 50 F.3d 345, 353 (5th Cir. 1995) (holding that “extortion which deplete[s] funds otherwise

available for drug trafficking obstruct[s] interstate commerce within the meaning of the Hobbs

Act”); see also United States v. Friedman, 43 Fed. Appx. 424, 427 (2d Cir. 2002) (finding that

extortion conspiracy affected interstate commerce where victims of extortion were engaged in drug




argument that the extortionate conduct affected interstate commerce simply because Darwich owned
a convenience store that was involved in interstate commerce. In other words, instead of arguing
that the extortion of Darwich itself affected interstate commerce, the government argues that the
extortion of Darwich facilitated Darwich’s drug trafficking, which in turn affected interstate
commerce. Presumably, the government chose this tack as a response to Rice’s reliance on a line
of cases suggesting that an extortion conspiracy only affects interstate commerce if there is a
realistic probability that extortion money will be paid or borrowed from the funds of a company or
business engaged in interstate commerce, and not from the victim’s personal funds. See, e.g., United
States v. Mills, 204 F.3d 669, 672 (6th Cir. 2000); United States v. Buffey, 899 F.2d 1402, 1405 (4th
Cir. 1990); United States v. Mattson, 671 F.2d 1020, 1024-25 (7th Cir. 1982).

        Along the same lines, Rice also argues that the government was required to prove that the
conspiracy would have had more than a de minimis effect on interstate commerce. When an
extortion conspiracy aims at victimizing an individual rather than a business entity, the government
must show that the conspiracy would have had a substantial effect on interstate commerce rather
than merely a de minimis one. See United States v. Chance, 306 F.3d 356, 374 (6th Cir. 2002); see
also United States v. Wang, 222 F.3d 234, 237-40 (6th Cir. 2000) (explaining the requirement in the
context of analyzing whether evidence at trial was sufficient to show that the robbery of an
individual satisfied the jurisdictional element under the Hobbs Act).

        In this case, the government’s argument that the extortion conspiracy affected interstate
commerce, even if it was only by nature of the link between drug trafficking and interstate
commerce, is persuasive. It is unnecessary to consider whether the extortion conspiracy aimed to
extort money from Darwich personally, a purpose that might be at odds with a finding of the
required interstate commerce effect, or from his convenience store business that was itself involved
in interstate commerce, a purpose that would clearly support the required element of effect on
interstate commerce.

                                                - 20 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

trafficking); cf. United States v. Feliciano, 223 F.3d 102, 119 (2d Cir. 2000) (stating that proof that

defendants engaged in drug trafficking can alone satisfy the jurisdictional interstate commerce

requirement of the Violent Crime in Aid of Racketeering Act because drug trafficking “is clearly

economic in nature and has been found by Congress to have a substantial effect on interstate

commerce”).

       Citing United States v. Peterson, 236 F.3d 848 (7th Cir. 2001), Rice argues that the

jurisdictional interstate commerce element of an offense under the Hobbs Act must be demonstrated

with individualized proof that the act in question had, or would have had, an effect on interstate

commerce and that proof of such an effect cannot be accomplished by resorting to congressional

findings (such as those in 21 U.S.C. § 801). First, we are not bound by Peterson, a Seventh Circuit

opinion.   Thomas v. Cohen, 304 F.3d 563, 579 (6th Cir. 2002).               Moreover, Peterson is

distinguishable. The defendants in Peterson were charged with robbing a drug dealer in violation

of the Hobbs Act. 236 F.3d at 850-51. The government attempted to satisfy the Hobbs Act’s

jurisdictional requirement by showing that the robbery affected interstate commerce under a

“depletion of assets” theory. Id. at 854-55. Under this theory, “[t]he government presents evidence

that a business is either actively engaged in interstate commerce or customarily purchases items in

interstate commerce, and had its assets depleted by the robbery, thereby curtailing the business’[s]

potential as a purchaser of such goods.” Id. at 854. The Peterson court found that the government

failed to make this showing because it did not provide evidence that the robbery affected interstate

commerce in that there was no evidence that the victim obtained his drugs from out-of-state sources.

Id. at 854-55. The court noted that “[t]he government’s proof should have focused on the nature of

                                                - 21 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

the business robbed and how the robbery affected its operation in interstate commerce,” id. at 856

(emphasis added), and that “the Hobbs Act requires individualized proof that the robbery charged

affected interstate commerce.” Id. at 855 (emphasis added). In other words, what was crucial to the

court’s holding was that the government failed to prove that the robbery had an appreciable effect

on interstate commerce, which could have been done with evidence that the robbery diminished the

victim’s ability to purchase marijuana from out-of-state sources that he normally used.

       In Peterson, the government did argue that the robbery affected interstate commerce by

diverting money from a drug trafficking operation, an operation that – as evidenced by Congress’s

findings – itself affects interstate commerce. Id. The court dismissed this argument because,

although drug trafficking itself may affect interstate commerce, it does not necessarily follow that

robbing a drug trafficking enterprise – particularly one that operates intrastate – will have an impact

on those aspects of the enterprise that do affect interstate commerce. See id. at 856. Thus, the court

reasoned, to show that a robbery of a drug trafficking enterprise had an effect on interstate

commerce, the government must offer particularized proof that the robbery interfered with the

enterprise’s participation in interstate commerce.8 Id.

       In the instant case, the government showed that the extortion conspiracy implicated interstate

commerce because the conspiracy aimed to facilitate drug dealing generally, an activity that




       8
        Parenthetically, we note that the Peterson court’s discussion of these issues may be mere
dicta. The court noted that, “[o]n appeal, the government attempts to convert the case into one
where the government proved that the robberies substantially affected interstate commerce because
defendants robbed an interstate enterprise. Fatal to the government’s appeal is that this theory was
not presented to the jury, and thus, cannot support its verdict.” Id. at 856.

                                                - 22 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

necessarily implicates interstate commerce. A conspiracy to allow a drug trafficking operation to

continue in exchange for money would affect interstate commerce if actualized because the mere

existence of such an operation implicates interstate commerce, regardless of whether it is an

interstate or intrastate operation. The robbery in Peterson, on the other hand, did not facilitate drug

dealing. Rather, it diverted assets from drug dealing, and the government failed to show that this

diversion affected interstate commerce. Peterson does not refute the proposition that drug

trafficking necessarily implicates interstate commerce. Nor does it dissuade us from holding that

a conspiracy to perpetuate a drug trafficking operation would affect interstate commerce if realized.

Instead, it merely stands for the proposition that robbing such an operation does not necessarily

affect interstate commerce for Hobbs Act purposes and that particularized proof that a specific

robbery affected interstate commerce is necessary to satisfy the jurisdictional requirement of the Act.



       Rice also contends that United States v. Turner, 272 F.3d 380 (6th Cir. 2001), and, by

implication, Chance, preclude us from relying on congressional findings to uphold his and Upshaw’s

extortion conspiracy convictions. Both Turner and Chance involved criminal acts charged under

the Hobbs Act taken against gambling operations. Turner involved the robbery of a gambling

operation, 272 F.3d at 382, and is therefore distinguishable from the case sub judice on the same

grounds as Peterson. Chance, however, is analogous to the instant case in the limited sense that it

also involved conspiracy to commit extortion under the Hobbs Act, and the defendants in that case

also argued that their convictions were not supported by evidence sufficient to show that the




                                                - 23 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

conspiracy would have affected interstate commerce. 306 F.3d at 375-78. Nonetheless, Chance is

distinguishable on one crucial point.

          In Chance, the court found that the government could not meet its burden of proving that

conspiracies to extort money from illegal gambling operations affected interstate commerce under

the Hobbs Act merely by pointing to congressional findings, found at 18 U.S.C. § 1955, that certain

gambling activities have such an effect. 306 F.3d at 377-78. The court noted that, “under the Hobbs

Act, the government is required to prove beyond a reasonable doubt the interstate commerce

element,” and that “[n]o congressional findings of fact can substitute for proof on this element.” Id.

at 378.

          A key distinction exists, however, between Chance and the case under review. Congress has

found that only certain forms of illegal gambling implicate interstate commerce and are therefore

subject to federal regulation. See, e.g., 18 U.S.C. § 1955(b) (criminalizing illegal gambling

businesses, which are defined as including any gambling business that “(i) is a violation of the law

of a State or political subdivision in which it is conducted; (ii) involves five or more persons who

conduct, finance, manage, supervise, direct, or own all or part of such business; and (iii) has been

or remains in substantially continuous operation for a period in excess of thirty days or has a gross

revenue of $2,000 in a single day); see also United States v. Sacco, 491 F.2d 995, 999 (9th Cir.

1974) (noting that “Congress had a rational basis for finding that the illegal gambling proscribed

by § 1955 affected interstate commerce” and discussing those findings) (emphasis added). With

respect to drug trafficking, Congress has found that all drug trafficking – regardless of whether it

is interstate or intrastate in nature – necessarily implicates interstate commerce and, therefore, that

                                                - 24 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

the federal government may, under the commerce clause, criminalize all drug trafficking, no matter

how minor. See 21 U.S.C. § 801. In other words, while only certain gambling operations have been

found by Congress to affect interstate commerce, every act of drug trafficking implicates interstate

commerce. Therefore, an extortion conspiracy that ultimately aims to facilitate drug trafficking

would also necessarily affect interstate commerce if actualized. The government meets its burden

of proving that an extortion conspiracy implicates interstate commerce under the Hobbs Act, then,

merely by proving that the conspiracy aimed to facilitate drug trafficking. Hence, in this case, the

government met this burden by providing evidence that the aim of the conspiracy of which Rice and

Upshaw were a part was to facilitate drug trafficking in exchange for money.

       We thus reject all of Rice’s arguments that the evidence is insufficient to support his

convictions and conclude that no manifest miscarriage of justice results from affirming them.

       2. Jury Instructions

       Rice next asserts that the district court erred in instructing the jury as to the elements of

extortion, one of the predicate offenses upon which his RICO convictions are based. Rice did not

object to the instruction at trial. Hence, we review it for plain error. United States v. Jones, 108
F.3d 668, 670 (6th Cir. 1997); Fed. R. Crim. P. 52(b). For Rice to be entitled to relief, then, he must

show that the district court’s instruction was plainly erroneous and affected his substantial rights in

a manner that “seriously affected the fairness, integrity or public reputation of [the] judicial

proceedings.” See Jones, 108 F.3d at 670 (quotation omitted).

        The court’s instruction on extortion was not plainly erroneous. Rice argues that the court

confused the jury when it instructed the jury as to extortion because it did not make explicit the

                                                - 25 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

distinctions between extortion under federal law and extortion under Michigan law, both of which

were charged as predicate racketeering acts.9 Before providing the extortion instruction to the jury,

the court explicitly stated that it was instructing the jury “as to the law of extortion under color of

official right,” a crime that constitutes a “violation of federal law.” Furthermore, the district court

never instructed the jury as to extortion under Michigan law, nor did the prosecution present a theory

of state law extortion to the jury, so the instruction given could not have led the jury to confuse the

elements of federal extortion with state law extortion.

       In the alternative, Rice argues the court’s failure to instruct the jury as to the elements of

extortion under Michigan law was reversible error. Failing to instruct the jury as to the elements

of a state law offense alleged as one potential predicate act in support of RICO charges, when the

government did not proceed on a theory that this predicate act had been established, was not error.

Moreover, the failure to give such an instruction did not affect Rice’s substantial rights. The only

predicate extortion act the jury found Rice committed in support of his conviction for a substantive

RICO violation was a federal offense under § 1951. And, even if the jury independently based

Rice’s RICO conspiracy conviction in part on a finding that he conspired to commit state law


       9
         A public official commits the federal offense of extortion under 18 U.S.C. § 1951 when he
“has obtained a payment to which he was not entitled, knowing that the payment was made in return
for official acts,” and regardless of whether the public official affirmatively requested or induced
the payment in the first instance. Evans v. United States, 504 U.S. 255, 268 (1992); United States
v. Blandford, 33 F.3d 685, 694-96 (6th Cir. 1994). Extortion under Mich. Comp. Laws § 750.213,
on the other hand, requires a showing that the offender maliciously threatened the victim to induce
the payment of money or to induce the victim to commit or refrain from committing an act against
his will. See also People v. Hubbard, 552 N.W.2d 493, 505 (Mich. Ct. App. 1996) (discussing
elements of § 750.213).


                                                - 26 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

extortion, the conviction is otherwise valid because it is supported by the jury’s finding in a special

verdict that Rice actually committed three other predicate acts. See United States v. Giovanelli, 945
F.2d 479, 489 (2d Cir. 1991) (upholding conspiracy RICO conviction where special verdict form

indicated that jury found that defendants had each actually committed at least two predicate acts).

B. Fair Warning

       Aside from whether the convictions are supported by substantial evidence, Upshaw and Rice

assert that their respective convictions for conspiring against rights in violation 18 U.S.C. § 241

(Count I) are independently deficient because they offend the fair warning doctrine. According to

this doctrine, a person may not be held criminally liable under a criminal statute unless “the statute,

either standing alone or as construed, made it reasonably clear at the relevant time that the

defendant’s conduct was criminal.” Untied States v. Lanier, 520 U.S. 259, 267 (1997); see also

United States v. Cross, 128 F.3d 145, 148-49 (3d Cir. 1997) (reviewing § 241 conviction with Lanier

fair warning analysis). Section 241 provides in relevant part that it is a federal offense “[i]f two or

more persons conspire to injure, oppress, threaten, or intimidate any person in any State . . . in the

free exercise or enjoyment of any right or privilege secured to him by the Constitution or laws of

the United States, or because of his having so exercised the same.” The indictment alleges in part

that defendants conspired against rights in violation of § 241 by conspiring to rob citizens on the

street while on duty. Defendants claim that it was not reasonably clear at the time of their actions

that police officers who robbed citizens deprived those citizens of their constitutional rights and,

therefore, that it was not clear that an agreement to do so constituted a conspiracy in violation of §

241.

                                                - 27 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

        By stating that two or more persons may not conspire to deprive any other person of their

rights, § 241 “incorporate[s] constitutional law by reference” to identify those rights that persons

may not agree to violate. Lanier, 520 U.S. at 265. The Fourteenth Amendment provides that “[n]o

State shall . . . deprive any person of life, liberty, or property, without due process of law.” U.S.

Const., amend. XIV, § 1. It is axiomatic that state officers acting under the color of state law who

deprive other persons of property without due process violate those persons’ Fourteenth Amendment

rights. See, e.g., Lautermilch v. Findlay City Sch., 314 F.3d 271, 274 (6th Cir. 2003). Furthermore,

when a government actor acting under the color of state law specifically “seize[s] property not to

preserve evidence of wrongdoing, but to assert ownership and control over the property itself,” that

action must comply with the due process clause of the Fourteenth Amendment. See United States

v. James Daniel Good Real Prop., 510 U.S. 43, 52 (1993).

        These principles make it abundantly clear that a police officer who robs a victim while on

duty acts under the color of state law to deprive a person of property without any semblance of due

process. Hence, it does not offend the fair warning doctrine to hold defendants criminally liable

under § 241 for conspiring to commit such acts.

C. Jury Issues

        Both Rice and Upshaw contend that their convictions should be overturned because the

district court committed reversible error in substituting a juror. During trial, the district court noted

on several occasions that Juror #3, an African-American female, was inattentive. For example, on

April 2, 2001, during the examination of a witness the court stopped proceedings and noted that “the




                                                 - 28 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

third juror from the left in the back row . . . is completely nodding off.”10 On April 9, 2001, after

charging the jury, the court stated to both parties that “[d]uring most of the Court’s principal

instructions [Juror #3’s] eyes were closed, her hands were folded on the paper in front of her and

her chin dropped to her chest in a jerking manner and then would jerk back upright again,

whereupon her eyes would open momentarily and then drift closed again and that was repeated

several times.” The same day, the court also noted: “[Juror #3] was sleeping during almost all of

my instructions this morning, almost all of them. . . . She missed at least 50 percent, if not 75

percent, of what I was saying in my instructions.”

        On account of these observations, the district court conducted an in camera hearing on April

11, 2001 – after closing arguments and the issuance of preliminary instructions to the jury – to

interview Juror #3 to determine whether she would be capable of performing her duties as a juror.

At the hearing, the following exchange occurred between the court and Juror #3:

        THE COURT:                 Yesterday you were pretty much nodding off during almost all of my
                                   instructions, my principle [sic] instructions, those first two hours of
                                   the morning. Was I right about that?

        JUROR #3:                  Yeah, I had took [sic] a sinus pill.

        ...

        THE COURT:                 [T]here were some times during the trial that you were . . . nodding
                                   off a little bit; and it looked to me as though you would nod off and
                                   then kind of wake up. . . . Am I right about that?




        10
             The parties do not dispute that Juror #3 was indeed “the third juror from the left in the back
row.”

                                                    - 29 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

       JUROR #3:               I had been taking drowsy sinus pills earlier and then I finally realized
                               what was going on and switched and that’s why I started to wake up.
                               . . . [W]hen I did nod, I never went to sleep.

Juror #3 also said at one point, “I know I was dosing [sic] off.” Later in the hearing, counsel for

Upshaw joined the conversation:

       COUNSEL:                 Were you sleeping, or were you just nodding?

       JUROR #3:                I never went to sleep.

       ...

       THE COURT:              But you were nodding, to the extent that you lost concentration and
                               you missed what was being said.

       JUROR #3:                I don’t believe so.

       ...

       COUNSEL:                [D]o you think you heard the instructions and heard the evidence and
                               could render a fair verdict in the case?

       JUROR #3:                I truly feel I did.

Despite Juror #3's protestations to the contrary, the district court ultimately determined, based upon

its own observations, that Juror #3 had not been sufficiently attentive during trial to deliberate.

Therefore, the court elected to replace her with an alternate.

       Upshaw and Rice filed a post-conviction motion seeking a new trial on the ground that the

district court’s substitution of Juror #3 constituted reversible error. In denying the motion, the court

noted that “the court personally observed Juror #3 becoming fatigued and going to sleep (or

‘nodding off’) on a number of occasions during the trial.” The court also noted that the Juror #3's

comments during the in camera hearing at least supported the conclusion that she was inattentive

                                                  - 30 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

at times during the trial. The court further noted that certain of Juror #3's representations conflicted

with the court’s own observations at trial. On the basis of its personal observations, the court denied

Upshaw’s and Rice’s motion. Upshaw and Rice now reassert their argument that the district court

committed reversible error by substituting Juror #3.

        A court may “replace any jurors who are unable to perform or who are disqualified from

performing their duties” with an alternate juror. Fed. R. Crim. P. 24(c)(1). It is within a trial court’s

prerogative to substitute for reasonable cause any juror with an alternate, even without consent of

either party to the case.11 United States v. Warren, 973 F.2d 1304, 1308 (6th Cir. 1992). A trial

court’s decision to substitute one juror for another is a ground for reversal, however, when the

decision constitutes an abuse of discretion. United States v. Cantu, 229 F.3d 544, 550 (6th Cir.

2000). A trial court abuses its discretion if it replaces a juror without a reasonable cause, as such

a decision exceeds a trial judge’s authority. See id.; Fed. R. Crim. P. 24(c). If a trial court’s

decision to substitute a juror is supported by reasonable cause, reversal is warranted only when the

party challenging the substitution can clearly show that he was prejudiced by that substitution.

Warren, 973 F.2d at 1308.

        In this case, the trial judge had reasonable cause to replace Juror #3. A district court’s

observations of a juror in open court are entitled to deference and may serve as the basis for

dismissal under Fed. R. Crim. P. 24(c). See United States v. Bradley, 173 F.3d 225, 230 (3d Cir.

1999); see also United States v. Carter, 433 F.2d 874, 876 (10th Cir. 1970) (finding that trial court


        11
       Upshaw complains that the district court impermissibly dismissed Juror #3 sua sponte.
However, as Warren demonstrates, it was within the district court’s discretion to do so.

                                                 - 31 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

was not required to dismiss a juror who allegedly slept during trial where the trial court determined,

based on its own observations, that the juror did not sleep during trial); cf. United States v.

Egbuniwe, 969 F.2d 757, 761-62 (9th Cir. 1992) (finding trial court’s dismissal of a juror under Fed.

R. Crim. P. 23(b) permissible where, “[b]ased on his evaluation of the juror’s response to his

questions, the trial judge . . . concluded that the juror’s claim” of impartiality “was not truthful”);

United States v. Ruggiero, 928 F.2d 1289, 1300 (2d Cir. 1991) (finding that trial court properly

dismissed a juror under Fed. R. Crim. P. 23(b) and noting that “we would be rash indeed to second

guess the conclusion of the experienced trial judge, based in large measure upon personal

observations that cannot be captured on a paper record, that [the juror] was disabled by fear from

continuing to participate in the jury’s deliberations”). The court determined, on the basis of its own

observations at trial, that Juror #3 was grossly inattentive during its instructions to the jury and

during certain portions of witness testimony. Since gross inattentiveness during trial may constitute

reasonable cause for dismissing a juror under Fed. R. Crim. P. 24(c), see, e.g., United States v.

Warner, 690 F.2d 545, 555 (6th Cir. 1982), the district court did not abuse its discretion in

dismissing Juror #3.12

       Defendants strenuously argue that Juror #3’s statements that she had not slept during trial

and that she was capable of rendering a fair verdict demonstrate that the trial court’s concerns were

unfounded and that it had no basis for which to exclude the juror. However, a trial court is not


       12
          Rice asserts that the district court did not have a reasonable cause for replacing Juror #3
because Juror #10 was also inattentive during trial. Whether Juror #10 was inattentive during trial
is irrelevant to whether the district court had reasonable cause for dismissing Juror #3.


                                                - 32 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

required to accept a juror’s insistence that she is capable of performing her duties; rather, a trial

court is entitled to make its own assessment of a juror’s ability to render a fair and impartial verdict.

See Egbuniwe, 969 F.2d at 762. In light of its own observations, the trial court was not persuaded

by Juror #3’s statement that she would be able to perform her duties. We defer to this determination.

Cf. Ramos v. Rogers, 170 F.3d 560, 565 (6th Cir. 1999) (“A trial court’s credibility determinations

are entitled to considerable deference.”).

        Rice insists that the substitution of Juror #3 was nonetheless improper because it was based

upon that juror’s race. In support of this argument, Rice contends that Juror #10 and Juror #3 were

identically situated and, yet, the district court dismissed Juror #3 – an African-American – while it

retained Juror #10, who is white. When a court substitutes a juror on its own accord, the only

question is whether the decision was supported by a reasonable cause, even when that juror is a

racial minority.13 See United States v. McMasters, 90 F.3d 1394, 1402 (8th Cir. 1996). As

discussed, the district court’s decision to substitute Juror #3 was supported by reasonable cause and,

therefore, did not constitute an abuse of discretion.

        Upshaw asserts that, even it was supported by a reasonable cause, the decision to replace

Juror #3 warrants reversal because it was clearly prejudicial. Adopting derogatory stereotypes, he

posits that the issues at trial involved interactions between persons who spoke in a manner best


        13
          The equal protection analysis we apply when evaluating a claim that a prosecutor utilized
a peremptory strike to exclude a juror on account of that juror’s race is inapplicable here. Cf. United
States v. Jackson, 347 F.3d 598, 604 (6th Cir. 2003) (articulating standard for evaluating a claim that
use of peremptory strikes was racially discriminatory). Even if such a standard applied here,
however, the record does not permit a finding that race discrimination motivated the district court
to excuse Juror #3.

                                                 - 33 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

understood by African-Americans and that the exclusion of an African-American from the jury

therefore prejudiced his defense. Upshaw provides no evidence that the language at issue was

somehow indecipherable to non-African-American jurors or that Juror #3 specifically better

understood the language at issue at trial. Rather, he asks that the court make baseless racial

assumptions contrary to our constitutional values, and then find clear prejudice without any

foundation other than those assumptions. We reject this argument.

         Defendants jointly assert that the district court erred in failing to replace Juror #10, whom

they claim was also inattentive during portions of the trial. Defendants urged the district court to

replace Juror #10, but the district court refused. In order to demonstrate that a court’s refusal to

dismiss a juror for cause constitutes reversible error, a defendant must ultimately show that the

inclusion of the juror on the jury was actually prejudicial. See United States v. Taylor, 207 F.3d 452,

454 (8th Cir. 2000); United States v. Hursh, 217 F.3d 761, 768 (9th Cir. 2000). Because defendants

make no such showing, we deny this claim.

D. Sentencing Issues

         Rice and Upshaw challenge their respective sentences on several grounds.

         1. Burden of Proof

         Both defendants challenge the burden of proof applied by the district court in calculating the

base offense level of their respective RICO conspiracy convictions under the Sentencing Guidelines.

According to defendants, the district court erred in determining that underlying racketeering activity

need be supported only by a preponderance of the evidence rather than proven beyond a reasonable

doubt.

                                                 - 34 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

       Under the Sentencing Guidelines, the base offense level for a RICO conspiracy conviction

is the greater of nineteen or the offense level applicable to the underlying racketeering activity.

U.S.S.G. § 2E1.1. Section 2E1.1 does not specify what evidentiary standard the sentencing court

should apply when ascertaining the existence of underlying racketeering activity. This court

resolved the ambiguity in United States v. Corrado, 227 F.3d 528 (6th Cir. 2000). In Corrado, we

noted that a RICO conspiracy is not a multi-object conspiracy; rather, “a RICO conspiracy . . . is

considered a single object conspiracy with that object being the violation of RICO.” Id. at 541-42

(quoting United States v. Carrozza, 4 F.3d 70, 79 (1st Cir. 1993)). Consequently, “the underlying

acts of racketeering in a RICO conspiracy are not considered to be the objects of the conspiracy, but

simply conduct that is relevant to the central objective – participating in a criminal enterprise. The

existence of relevant conduct is determined at sentencing by a preponderance of the evidence.” Id.

at 542; accord United States v. Tocco, 306 F.3d 279, 286 (6th Cir. 2002); United States. v. Corrado,

304 F.3d 593, 607-08 (6th Cir. 2002). In other words, in calculating the base offense level for a

RICO conspiracy conviction under the Sentencing Guidelines, underlying racketeering activity is

relevant conduct for the purposes of the sentencing guidelines and need only be proven by a

preponderance of the evidence. The district court therefore applied the correct standard at

sentencing.

       2. Drug Quantities

       Upshaw and Rice also challenge the district court’s drug quantity findings at sentencing.

Such findings of fact are reviewed for clear error. United States v. Vasquez, 352 F.3d 1067, 1070

(6th Cir. 2003). A finding is clearly erroneous when, although some evidence in the record may

                                                - 35 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

support the finding, the reviewing court – after examining the entire evidence – has the definite and

firm conviction that a mistake has been made. Id. That the reviewing court would have decided the

matter differently is not alone a ground for reversal. Id. at 1070-71.

       Both Upshaw and Rice challenge the district court’s finding that the conspiracies for which

they were each convicted under Count II and Count IV, Racketeering Act 18A, involved the sale of

163.29 kilograms of marijuana. When calculating drug quantities attributable to a defendant as

conduct relevant to a convicted offense under the Sentencing Guidelines, the district court’s

determination must be supported by a preponderance of the evidence. United States v. Gill, 348
F.3d 147, 151 (6th Cir. 2003).

       The district court based its findings with respect to drug quantities attributable to defendants

on its determination of the amount of drugs sold from Darwich’s store between December 1996 and

May 1998, which was the duration of the conspiracies charged in Count II and Count IV,

Racketeering Act 18A. The district court found that this span of time encompassed approximately

seventy-two weeks and that witness testimony at trial supported the conclusion that Darwich sold

at least five pounds of marijuana from his store each week during this period. The court then

concluded that, at five pounds a week for seventy-two weeks, Dariwch sold at least 360 pounds of

marijuana from the store during the relevant time period, which translates into 163.29 kilograms.

The district court then ascribed to defendants’ respective conspiracy counts a base offense level of

26 based on its attribution to them of “[a]t least 100 KG but less than 400 KG of Marihuana.”

U.S.S.G. § 2D1.1(c)(7). The court added to this base offense level a 2 level enhancement for each

defendant for possession of a firearm and abuse of trust, resulting in a total offense level of 30.

                                                - 36 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

Eventually, when grouping defendants’ various convictions pursuant to U.S.S.G. § 3D1.1, the court

grouped Count II, Count IV, Count V, and Count VI together and ascribed to the group as a whole

an offense level of 30.

       First, defendants claim that it was erroneous for the district court to link them to the drug

sales at Darwich’s market. The jury, however, specifically found beyond a reasonable doubt both

Upshaw and Rice guilty of Count II and Count IV, Racketeering Act 18A, which charged that they

conspired with Darwich to possess with intent to distribute and to distribute controlled substances

during the relevant time period. These convictions were supported by substantial evidence, and the

court certainly could conclude at sentencing that defendants were involved in the drug sales from

Darwich’s store.    Moreover, according to U.S.S.G. § 1B1.3(a)(1)(B), the relevant conduct

attributable to these convictions includes “all reasonably foreseeable acts and omissions of others

in furtherance of the jointly undertaken criminal activity.” It was not clearly erroneous for the

district court to conclude that the quantity of drugs sold from Darwich’s market was reasonably

foreseeable to defendants as part of the conspiracies in which they participated. Second, defendants

argue that the district court’s finding as to the quantity of the drugs attributable to them was not

supported by a preponderance of the evidence. On the contrary, the district court amply described

the evidence upon which it based its findings. See also United States v. Darwich, 337 F.3d 645,

663-64 (6th Cir. 2003) (upholding a district court’s determination in a separate case of drug

quantities attributable to Darwich utilizing a similar method and similar evidence).

       Finally, defendants summarily assert that the district court’s calculation of the drug quantity

attributable to them offends Apprendi v. New Jersey, 530 U.S. 466 (2000). Apprendi holds that “any

                                               - 37 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

fact that increases the penalty for a crime beyond the prescribed statutory maximum must be

submitted to jury, and proved beyond a reasonable doubt.” Id. at 490. The district court did commit

one error with respect to Apprendi. Count II alleged that defendants violated 21 U.S.C. § 846 by

conspiring to violate 21 U.S.C. § 841(a). The penalty for conspiracy under § 846 is the same as the

penalty for the substantive offense. Id. Hence, the statutory maximum applicable to defendants

under Count II is the statutory maximum of the § 841(a) offense they conspired to commit. The

statutory maximum applicable under § 841(a) in turn depends upon the quantity of drugs the jury

finds beyond a reasonable doubt to have been involved in the offense. See United States v. Page,

232 F.3d 536, 543 (6th Cir. 2003). No quantity of marijuana was specified in the indictment as to

Count II, nor did the jury make any special findings regarding quantity. When a defendant is

convicted for a violation of § 841(a) under an indictment that does not specify the quantity of

marijuana at issue and the jury does not make a specific finding as to the quantity of drugs involved,

the statutory maximum to which defendants are subject is five years pursuant to § 841(b)(1)(D). See

United States v. Graham, 275 F.3d 490, 523 (6th Cir. 2001). Therefore, the statutory maximum

applicable to defendants under Count II was five years, i.e., sixty months.

       The district court violated Apprendi by sentencing Rice to 210 months and Upshaw to to 240

months on Count II – each sentence being in excess of the sixty-month statutory maximum

applicable to the count – on the basis of its findings by a preponderance of the evidence of the drug

quantity attributable to the conspiracy.14 In addition to violating Apprendi, the district court also


       14
        The district court did not violate Apprendi with respect to defendants’ sentences on any
other count because the court did not exceed the statutory maximum on any other count. The

                                                - 38 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

violated the Sentencing Guidelines by sentencing defendants beyond the applicable statutory

maximum for Count II. See U.S.S.G. § 5G1.2, cmt. 1 (“Usually, at least one of the counts will have

a statutory maximum adequate to permit imposition of the total punishment as the sentence on that

count. The sentence on each of the other counts will then be set at the lesser of the total punishment

and the applicable statutory maximum . . . .”); see also U.S.S.G. § 5G1.2(b) (incorporating by

reference § 5G1.1(a), which provides that, “[w]here the statutorily authorized maximum sentence

is less than the minimum of the applicable guideline range, the statutorily authorized maximum

sentence shall be the guideline sentence”). The errors, however, were harmless. While defendants’

sentences on Count II violate Apprendi, the sentences for each run concurrently with valid and

equally lengthy sentences each is serving for Counts IV, V, and VI. Therefore, the district court’s

errors as to Count II “do not add any length to the overall terms of [defendants’] imprisonment” and,

consequently, do not affect defendants’ substantial rights. See United States v. Burns, 298 F.3d 523,

544-45 (6th Cir. 2003); see also United States v. Rivera, 282 F.3d 74, 77-78 (2d Cir. 2000) (noting

that error would be harmless where sentence on one count violated Apprendi but was imposed

concurrent with a longer sentence on a second count since the improper sentence would not lengthen

defendant’s term of imprisonment).

       3. Firearm Possession



statutory maximum applicable to both defendants under Counts IV and V was twenty years, i.e. 240
months. See 18 U.S.C. § 1963. The court sentenced Rice to 210 months on each count and Upshaw
to 240 months on each count. Likewise, the statutory maximum for Count VI was twenty years, i.e.
240 months. See 18 U.S.C. § 1951(a). The court sentenced Rice to 210 months and Upshaw to 240
months on this count. Finally, each defendant was sentenced to 120 months on Count I, the statutory
maximum for that count. See 18 U.S.C. § 241.

                                                - 39 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

       Defendants challenge the instances where the district court, in accordance with U.S.S.G. §

2B3.1(b)(2)(C), enhanced their robbery offense levels on account of possession of a firearm.

According to defendants, these enhancements should not have been applied since police officers are

required to possess a firearm while on duty.15 A district court’s application of the Sentencing

Guidelines to facts is reviewed de novo. United States v. Gill, 348 F.3d 147, 151 (6th Cir. 2003).

The fact that a law enforcement officer is required to carry a firearm in the course of duty does not

preclude an enhancement for possession of that firearm. See United States v. Sivils, 960 F.2d 587,

596 (6th Cir. 1992). In fact, such an enhancement is particularly warranted where “the weapon was

closely linked to the very powers and office which [defendant] used to implement his felonious

activities.” Id. (quoting United States v. Ruiz, 905 F.2d 499, 508 (1st Cir. 1990)). Moreover, §

2B3.1(b) provides without qualification that a robbery base offense level shall be enhanced by five

levels when a firearm was possessed during the commission of the offense. Consequently, we find

no error in the district court’s enhancements of defendants’ sentences for possession of a firearm

during the commission of a robbery.

       4. Upshaw’s Obstruction of Justice Enhancement




       15
          Rice also argues that it was erroneous for the district court to find that he possessed a
firearm during the robbery of Harrison since Harrison never testified that Rice possessed a gun at
that time. A district court’s determination that a defendant possessed a firearm at the time of an
offense is reviewed for clear error. United States v. Clay, 346 F.3d 173, 178 (6th Cir. 2003).
Harrison testified that Rice was in uniform at the time of the incident. And Upshaw testified that
“[y]ou’re supposed to carry a weapon all the time, on or off duty.” Therefore, it was not clear error
for the district court to find by a preponderance of the evidence that Rice possessed a firearm at the
time of the Harrison incident.

                                                - 40 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

         Upshaw argues that the district court erroneously applied a two-level enhancement to his

combined offense level under § 3C1.1 of the Sentencing Guidelines for obstruction of justice.

Section 3C1.1 provides that a sentencing court may increase a defendant’s offense level by two

levels

         [i]f (A) the defendant willfully obstructed or impeded, or attempted to obstruct or
         impede, the administration of justice during the course of the investigation,
         prosecution, or sentencing of the instant offense of conviction, and (B) the
         obstructive conduct related to (i) the defendant’s offense of conviction and any
         relevant conduct; or (ii) a closely related offense . . . .

Commentary to § 3C1.1 notes that conduct warranting the two-level enhancement includes

“committing, suborning, or attempting to suborn perjury.” Id. cmt. n.4(b). The government must

show by a preponderance of the evidence that a defendant committed an obstructionist act under §

3C1.1 for that provision’s two level enhancement to apply to the defendant. United States v.

Dunham, 295 F.3d 605, 609 (6th Cir. 2002). A district court’s factual determination that a defendant

committed an act warranting enhancement under § 3C1.1 is reviewed for clear error, while a court’s

interpretation of the provision is reviewed de novo. United States v. Burke, 345 F.3d 416, 428 (6th

Cir. 2003).

         At trial, Upshaw testified in his own defense that marijuana and drug paraphenalia found in

the basement of his home during the execution of a search warrant did not belong to him but to his

brother-in-law, who at the time of trial was deceased. (Tr. 3764-68.) The district court determined

at Upshaw’s sentencing hearing that this excuse was perjury because its falsity “was so transparent.”

The court further explained: “[U]nder a preponderance-of-the-evidence standard . . . there’s no

excuse. It was his. His fingerprint was on it. It was in his house, under his nose virtually. . . . [I]t’s

                                                  - 41 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

just ludicrous to think that a veteran police officer would permit a brother-in-law to run a marijuana

distribution business from . . . the laundry room of his house. . . . It was false testimony. It was

intended to mislead the jury. It was absolutely material . . . . It was perjury, undoubtedly.” On the

basis of this finding, the district court applied the two-level enhancement provided for by § 3C1.1

to Upshaw’s base offense level.

       Upshaw asserts that the district court’s determination that he committed perjury is clearly

erroneous. But he offers no persuasive argument in support of this assertion. Upshaw’s first

argument relates to Count XIII of the first superseding indictment, which charged Upshaw with

knowingly, unlawfully, and intentionally possessing with intent to distribute a quantity of marijuana

in violation of 21 U.S.C. § 841. The jury did not reach a verdict on Count XIII. According to

Upshaw, this fact demonstrates that some jurors found his testimony as to the marijuana credible.

Upshaw then seems to assert, without supporting authority, that the fact that some jurors may have

found his testimony to be credible demonstrates that the court’s contrary finding is clearly

erroneous. First, the fact that the jury did not reach a verdict on Count XIII does not demonstrate

that some jury members found Upshaw’s testimony to be credible. A myriad of explanations can

be offered for why a jury failed to reach a verdict on the count. Second, regardless of whether some

jurors who evaluated the evidence under a reasonable doubt standard found that Upshaw did not

knowingly possess with intent to distribute the marijuana at issue, Upshaw does not present a

persuasive argument for why the court’s finding under a preponderance of the evidence standard that

Upshaw’s testimony constituted perjury is clearly erroneous.




                                                - 42 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

       Upshaw next argues that the district court failed to take note of § 3C1.1, Application Note

2, which states that, in making determinations about whether defendants made false statements at

trial, the court should consider that false testimony can be the product of faulty memory or confusion

rather than a deliberate attempt to mislead the court or the jury. In essence, Upshaw asserts that any

falsity in his testimony arose from confusion and was not deliberate. Yet, he provides no basis for

finding that the district court’s determination to the contrary was clearly erroneous or that his

memory actually was faulty or his testimony confused.

       Upshaw’s third argument is that the district court erroneously considered extraneous

testimony. Specifically, Upshaw asserts that the court determined his testimony was false based

upon the fact that witnesses at other trials blame other people for offenses with which they are

charged. The district court’s determination was based on more than a groundless assumption.

Rather, the court noted that Upshaw was a police officer and that it was highly unlikely that he was

unaware of the presence of drugs found in his home. Finally, Upshaw notes that some of his co-

defendants testified at trial and, like him, denied wrongdoing and yet did not have their sentences

enhanced under § 3C1.1. This argument has no bearing on whether the district court’s finding with

respect to Upshaw was clearly erroneous.

       5. Miscellaneous Scoring Issues

       Upshaw argues that the district court should have scored his taking of the .32 caliber from

Blackshear as a larceny and not as a robbery. As discussed supra, the evidence supports a

determination that Upshaw’s taking of the .32 caliber was a robbery. Hence, the district court did

not err when it scored the taking as a robbery at sentencing.

                                                - 43 -
Nos. 02-1409/1428
United States v. Upshaw & Rice

        Upshaw also argues that, since the jury acquitted him of any robbery of Johnson and Martin,

it was error for the district court to find that he committed such an offense at sentencing as a

racketeering act underlying his conspiracy RICO conviction. The jury’s finding is inapposite since

it was required to find facts beyond a reasonable doubt, while the district court finds relevant

conduct under a preponderance of the evidence standard. The testimony of Johnson and Martin

amply supports the district court’s finding that the incident occurred, and it is clear that the actions

of Upshaw, as found by the court, constituted robbery.

        Finally, Rice argues that the district court erred in scoring the Harrison incident as a robbery

and, at most, should have scored it as a theft. The jury was instructed as to the elements of robbery

and found Rice guilty beyond a reasonable doubt of robbing Harrison. Moreover, there is no

indication that the district court’s findings of fact with regard to the incident were clearly erroneous.

Nor is there any indication that the district court’s determination that Rice’s actions during the

incident constituted robbery is erroneous.

                                                  IV.

        For the foregoing reasons, we affirm defendants’ convictions on all counts and their

sentences, except as to Count II. We vacate the sentence imposed as to Count II and remand the

case for entry of an amended judgment in accord with this opinion.




                                                 - 44 -